Citation Nr: 9931430	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis with heel spur syndrome.

2.  Entitlement to service connection for prostate cancer, 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The issue of entitlement to service 
connection for prostate cancer due to exposure to ionizing 
radiation is addressed in the remand at the end of this 
action.

The Board notes that in the veteran's August 1997 statement 
on VA Form 21-4138 he raises additional issues of entitlement 
to service connection for cataracts and nasal problems, due 
to exposure to radiation.  Although the RO has adjudicated 
these claims on a direct basis, there is no prior 
adjudication of these claims on a radiation basis.  These 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
bilateral foot disability has been obtained.  

2.  The veteran's bilateral plantar fasciitis with heel spur 
syndrome originated in service.


CONCLUSION OF LAW

Bilateral plantar fasciitis with heel spur syndrome was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
1991);38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his feet were injured during basic 
training and that he received treatment, to include the 
prescription of orthotics, for his feet during service.  He 
asserts that he has had chronic problems with his feet since 
service.  The Board has found this claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

The veteran's service medical records are unavailable.  They 
were apparently destroyed by fire at the National Personnel 
Records Center.  The post-service medical evidence of record 
documents treatment for the veteran's feet, beginning in 
September 1985.  At that time the veteran gave a history of 
foot problems dating back to his military service.  The 
pertinent diagnoses on VA examination in May 1994 were 
postoperative history of heel spurs and plantar fasciitis, 
symptomatic, with suspected neuromas.  

The record also contains a September 1995 statement from Dr. 
David C. Cavallaro, the podiatrist who treated the veteran in 
September 1985 and on subsequent occasions.  He noted the 
history provided by the veteran of foot problems dating back 
to service and expressed his opinion that the veteran's 
bilateral foot disability was precipitated by the vigorous 
activity required in the military.  

Although Dr. Cavallaro's opinion is necessarily based, at 
least in part, upon history provided by the veteran, the 
Board has found the history provided by the veteran to be 
credible.  In this regard, the Board notes that the history 
provided by the veteran in September 1985 was provided for 
treatment purposes, long before the veteran filed his claim 
for service connection for bilateral foot disability.  The 
veteran's service medical records are unavailable due to no 
fault of the veteran.  The record does not contain any 
medical evidence dated prior to September 1985 showing that 
the veteran's feet were found to be normal, nor does the 
record contain any medical evidence indicating that the 
bilateral foot disability is due to a post-service injury or 
otherwise indicating that the disability is post-service in 
origin.  In sum, the Board is satisfied that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is 
warranted for the veteran's bilateral foot disability.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral plantar fasciitis with heel 
spur syndrome is granted.


REMAND

The veteran contends that service connection for prostate 
cancer is warranted because it developed as a result of his 
exposure to ionizing radiation in service.  He asserts that 
on three Saturdays in May 1954, he was assigned to a site in 
White Sands, New Mexico where nuclear tests had been 
conducted.

When the RO most recently considered this claim in June 1997, 
prostate cancer was not included in the list of radiogenic 
disease in 38 C.F.R. § 3.311 and the veteran had neither 
provided nor identified any scientific evidence of prostate 
cancer being a disease susceptible to induction by ionizing 
radiation.  Consequently, the RO did not undertake the 
development required under 38 C.F.R. § 3.311 in claims based 
upon "radiogenic diseases."  However, during the pendency 
of this appeal, the regulation was amended and prostate 
cancer was added to the list of radiogenic diseases.  63 Fed. 
Reg. 50993 (Sept. 24, 1998). 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

In light of these circumstances, the claim for service 
connection for prostate cancer due to exposure to ionizing 
radiation is REMANDED to the RO for the following actions:

1.  The RO should  provide the Defense 
Special Weapons Agency (DSWA) (formerly 
the Defense Nuclear Agency) with all 
available information concerning the 
veteran's relevant service assignments 
and request that DSWA provide an estimate 
of the veteran's radiation dose while 
serving in White Sands, New Mexico for 
three Saturdays in May 1954.  Upon 
receipt of the requested information from 
DSWA, the RO should determine whether the 
veteran was exposed to ionizing radiation 
during service.  Unless it is determined 
that the veteran was not exposed to 
ionizing radiation in service, the RO 
should forward the claims folder to the 
Director of the VA Compensation and 
Pension Service for review in accordance 
with 38 C.F.R. § 3.311.

2.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  
Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals







